Citation Nr: 1619831	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Attorney Michael J. Kelley


WITNESSES AT HEARING ON APPEAL

Appellant and his custodian




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1970 to July 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic files.

The Veteran testified at a February 2010 videoconference hearing before an Acting Veteran's Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS file.  The Acting Veterans Law Judge who conducted the hearing is no longer available to participate in the decision in this appeal.  In a March 2016 letter, the Board notified the Veteran that the appeal was reassigned to a different Veterans Law Judge and offered him an opportunity to have an additional hearing.  The Veteran did not respond within 30 days, and the Board now assumes the Veteran does not want another hearing.

In October 2010, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.



FINDING OF FACT

The Veteran's acquired psychiatric disability is related to his active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).
 
Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He has a current diagnosis of schizoaffective disorder.  See September 2010 Private Medical Record.

In September 2010, the Veteran underwent a private psychological examination by a licensed clinical psychologist.  The psychologist reviewed the Veteran's records, including his military, medical, and education records, and conducted an in-person examination of the Veteran as well as an interview with his brother.  The record contains statements from the Veteran's brother, who is currently his guardian, that he did not have symptoms or a diagnosis of a psychiatric condition prior to entering service. The psychologist diagnosed the Veteran with schizoaffective disorder, and offered a well-reasoned opinion, that "to a reasonable degree of psychological certainty," the disorder was etiologically related to service.  The psychologist noted that there was some debate regarding whether the disorder preexisted service, but further noted that, based on the evidence of record, the stress of basic training likely caused a psychotic break.  The psychologist reasoned that the Veteran displayed no symptoms of a psychological disorder prior to enlistment, and if such a disorder existed, the Veteran would have a history of significant difficulty both academically and socially.  In this case, the Veteran had neither, instead exhibiting symptoms for the first time during service.

The record does contain conflicting evidence.  In May 2015, a VA examiner reviewed the Veteran's claims file and diagnosed him with dementia and schizoaffective disorder by history.  The examiner did not examine the Veteran in person.  The examiner determined that the symptoms for both could be separated, and that neither the dementia nor schizoaffective disorder was caused or aggravated beyond their natural progression by active duty service.  

The Board finds the September 2010 psychological examination to be more probative of the issue.  During the September 2010 examination, the psychologist was able to examine the Veteran and interview his brother.  Further, the psychologist was able to provide a more in-depth rationale to support the opinion that the Veteran's schizoaffective disorder was more likely than not related to active duty service.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).

After considering the evidence of record, the Board finds that the Veteran's acquired psychiatric disorder is related to his active duty service.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


